Exhibit 10.5

 

SECOND AMENDMENT TO THE
QUANEX CORPORATION 401(k) SAVINGS PLAN

THIS AMENDMENT by QUANEX CORPORATION (the “Sponsor”),

 

WITNESSETH:

 

WHEREAS, on February 27, 2002, the Sponsor executed the amendment and
restatement of the Plan known as the “Quanex Corporation 401(k) Savings Plan”
(the “Plan”);

 

WHEREAS, pursuant to Section 13.01 of the Plan, the Sponsor has the right to
amend the Plan; and

 

WHEREAS, the Sponsor desires to amend the Plan to exclude interns and students
from the eligibility provisions of the Plan;

 

NOW, THEREFORE, the Sponsor agrees that, effective as of June 2, 2003, Section
2.01 of the Plan is amended to provide as follows:

 

2.01         Eligibility Requirements.  Except as specified below, each Eligible
Employee who is employed by an Employer shall be eligible to participate in the
Plan beginning on the Entry Date that occurs with or next follows the date on
which the Employee completes one year of Active Service.  However, unless the
Employee is employed by the Sponsor at its plant in Lincolnshire, Illinois, an
Employee who is included in a unit of Employees covered by a collective
bargaining agreement between the Employees’ representative and the Employer is
not eligible to participate in the Plan if there has been good faith bargaining
between the Employer and the Employees’ representative pertaining to retirement
benefits and the agreement does not require the Employer to include such
Employees in the Plan.  In addition, a Leased Employee shall not be eligible to
participate in the Plan unless the Plan’s qualified status is dependent upon
coverage of the Leased Employee.  An Employee who is a nonresident alien (within
the meaning of section 7701(b) of the Code) and receives no earned income
(within the meaning of section 911(d)(2) of the Code) from any Affiliated
Employer that constitutes income from sources within the United States (within
the meaning of section 861(a)(3) of the Code) is not eligible to participate in
the Plan.  An Employee who is a nonresident alien (within the meaning of section
7701(b) of the Code) and who does receive earned income (within the meaning of
section 911(d)(2) of the Code) from any Affiliated Employer that constitutes
income from sources within the United States (within the meaning of section
861(a)(3) of the Code) all of which is exempt from United States income tax
under an applicable tax convention is not eligible to participate in the Plan. 
During any period in which an individual is classified by an Employer as an
independent contractor with respect to such Employer, the individual is not
eligible to participate in the Plan (even if he is subsequently reclassified by
the Internal Revenue Service as a common law employee of the Employer and the
Employer acquiesces to the reclassification).  During any

 

--------------------------------------------------------------------------------


 

period in which an individual is classified by an Employer as an intern or
student with respect to such Employer, the individual is not eligible to
participate in the Plan.  Finally, an Employee who is employed outside the
United States is not eligible to participate in the Plan unless the Committee
elects to permit him to participate in the Plan.  Notwithstanding any other
provision of the Plan to the contrary, (1) an Employee of Nichols
Aluminum-Golden, Inc. who was employed by Nichols Aluminum-Golden, Inc. on
January 25, 2000 shall be eligible to participate in the Plan commencing with
the first full payroll period that starts on or after February 14, 2000 for
purposes of Salary Deferral Contributions, and such an Employee’s Supplemental
Contributions, if any, shall be based on his Considered Compensation paid by the
Employer commencing with the first full payroll period that starts on or after
February 28, 2000, and (2) an Employee of Imperial Products, Inc. who was
employed by Imperial Products, Inc. on April 1, 2000, shall be eligible to
participate in the Plan on June 1, 2000.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Sponsor has executed this Amendment this 2nd day of
June, 2003, effective as of June 2, 2003.

 

 

 

QUANEX CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------